Per Curiam.
Each of these petitions presents identical facts.’ Each seeks the issuance of an alternative writ to compel the trial court to hear and dispose of an alleged petition for writ of error coram nobis which relator has filed with the' respondent. Neither petition-alleges any notice to the Attorney General as required by § 49-1937, Burns’ 1951 Replacement, of the filing of the petition for writ of error coram nobis. See Warmouth v. Owen, Judge (1951), 229 Ind. 279, 97 N. E. 2d 866, and authorities therein citéd. Since no-action is pending until the statutory notice is given, *545the issuance of the alternative writ is denied in each case.
Note.—Reported in 99 N. E. 2d 413.